—Judgment, Supreme Court, Bronx County (John Collins, J.), rendered November 2, 1992, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 7 to 14 years, unanimously affirmed.
Viewed in a light most favorable to the People, the evidence that defendant accompanied the codefendant in following the victim, acquiesced in the codefendant’s claim that he had a gun, and positioned himself behind the victim as the codefendant took the victim’s money was sufficient, as a matter of law, to establish defendant’s accessorial liability (see, People v Patton, 184 AD2d 483). There is no merit to defendant’s claim that he was not given an opportunity to challenge the People’s predicate felony statement, the record showing that he was given such an opportunity, but, refusing in any way to participate in the sentencing proceeding, failed to respond to the court’s advice that he was thereby waiving any challenge he might have to the statement (see, People v Zagarella, 158 AD2d 636; People v Miller, 184 AD2d 375, lv denied 80 NY2d 1028). We perceive no abuse in sentencing discretion. Concur —Sullivan, J. P., Carro, Wallach, Kupferman and Tom, JJ.